Citation Nr: 0637339	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for post-
traumatic stress disorder (PTSD).  The veteran subsequently 
initiated and perfected an appeal of this determination.  

The veteran's claim was initially presented to the Board in 
December 2005, at which time it was remanded for additional 
development.  It has now been returned to the Board.  Also in 
December 2005, the Board granted the veteran's motion for 
advancement of her appeal on the Board's docket.  


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service.  

2.  Competent evidence of a verifiable stressor event during 
military service has not been presented.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(f)) 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The April 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in May 
2006.  38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.  As there is no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his/her 
alleged stressor is combat-related, then his/her lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2006); Zarycki, 6 Vet. App. at 
98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he/she did engage 
in combat, but that the alleged stressor is not combat 
related, then his/her lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his/her testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his/her lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he/she must introduce 
corroborative evidence of his/her claimed in-service 
stressors.  

As an initial matter, the Board finds that the record does 
not reflect that the veteran participated in combat during 
military service.  The veteran's service personnel records do 
not reflect, and she does not claim, to have participated in 
combat; rather, her claimed stressor involves an alleged 
sexual trauma, and thus requires some sort of collaborative 
evidence.  

According to the veteran's account, while stationed in 
Germany she took a trip to Paris on leave in March 1981.  She 
was accompanied by a male soldier who reportedly raped her 
while she was intoxicated.  She did not report this incident 
at the time.  She subsequently became pregnant with twins.  
Review of the veteran's service personnel records indicate 
she was separated from service under general discharge in 
April 1981 for homosexual conduct.  Sworn statements from the 
veteran and fellow soldiers confirm her involvement with 
other female soldiers.  Service medical records confirm she 
was pregnant around that time and later gave birth to twins 
in October 1981.  Her service medical records also confirm 
she was seen on several occasions for psychiatric symptoms.  
While seeking treatment for nocturnal enuresis in October 
1979, the veteran stated she didn't want to be in the army, 
and requested counseling.  While under investigation for 
separation, she underwent psychiatric examination in January 
1981.  Her examination was "within normal limits and 
essentially unremarkable" and no psychiatric disability was 
diagnosed.  In Germany in April 1981, while seeking treatment 
for menstrual cramps, she admitted to being very depressed 
and homesick.  However, a psychiatric disability was not 
diagnosed at that time.  Also, in April 1981, the veteran was 
seen with complaints of stomach pain and cramps.  She 
reported that she had not had intercourse for three months, 
reportedly probably at the end of January.  The assessment 
was intrauterine pregnancy.  Also in April 1981, the veteran 
was brought to sick call in an "agitated state" by military 
police.  She was noted to be crying, tense, and confused.  
Depression was suspected, and she was hospitalized for 
observation.  Her final diagnosis was transitional situation 
disorder (adjustment disorder with disturbance of emotion and 
conduct) manifested by depression and refusal to work.  Her 
stress was reported to be routine duty and impending 
discharge.  

Following her separation from service, the veteran was 
treated and hospitalized on several occasions beginning in 
October 1984 for psychiatric symptoms, including several 
suicide attempts.  Her most recent diagnoses include 
adjustment disorder, depression, psychotic disorder, and 
social phobia.  The Board notes the veteran has already 
applied for, and been denied, service connection for a 
psychiatric disability other than PTSD; thus, that is not an 
issue before the Board at this time.  

A letter from the veteran's mother was also received in 
January 1994.  The veteran's mother stated the veteran was 
outgoing and personable prior to military service, but was 
depressed, angry, and withdrawn upon her return.  Also, in a 
January 1994 letter, the veteran reported that in April 1981, 
she told her first sergeant that she and the father of her 
unborn child had agreed that marriage was best for the child.  
She stated that she was offered a medical discharge which she 
declined.  The veteran reported that after she was separated, 
she started receiving letters from the baby's father 
acknowledging the child, but nothing else for many years.  
She stated that the father still refused to help even after 
she had twin boys three weeks prematurely.  She stated that 
this resulted in her becoming bitter and later giving her 
mother custody of her children.  At a June 1994 personal 
hearing, the veteran testified that the sexual intercourse in 
service that resulted in pregnancy was not consensual.  

In May 2006, the veteran was afforded a VA psychiatric 
examination to determine if she had PTSD for which service 
connection could be established.  The examiner was asked to 
determine if other evidence of record supported the veteran's 
claimed history of an in-service sexual trauma.  The examiner 
interviewed the veteran and reviewed the claims file.  Her 
history of psychiatric disorders along with alcohol and drug 
use was noted.  She reported hearing voices, paranoia, 
depression, nervousness, and social isolation.  Prior to 
service, she described her home life as unstable, with an 
alcoholic father.  She also reported beginning drug and 
alcohol use at approximately age 13.  The veteran also 
described her alleged rape in service, stating that she 
suppressed the memory for 10 years and never told anyone 
until then.  The examiner found the only evidence of this 
incident to be the veteran's own account.  While she did seek 
psychiatric treatment in service, the examiner found it 
"likely" she suffered from mental illness which began prior 
to service.  Thus, the examiner was unable to conclude that 
the veteran's in-service behavior substantiated her rape 
charge.  Rather, the examiner found after reviewing the 
claims folder, service medical records, DD 214, personnel 
records, VA Medical Center records, and interviewing the 
veteran that it was "less likely than not" that the veteran 
was sexually assaulted in service.  No diagnosis of PTSD was 
made.

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against the veteran's 
service connection claim for PTSD.  Specifically, the veteran 
has not presented collaborative evidence of her claimed in-
service stressor, an alleged rape.  While her claim was 
referred to a VA psychiatrist in May 2006 for a medical 
expert opinion, the VA psychiatrist found the veteran likely 
had a psychiatric disability at the time she entered service, 
which would explain her abnormal behavior both before and 
after the claimed March 1981 incident.  Hence, the 
psychiatrist was unable to conclude her behavior was 
collaborative evidence of having experienced a sexual trauma.  
While service medical records do confirm that she became 
pregnant in 1981, they do not confirm she was in fact 
sexually assaulted.  Therefore, after considering the 
evidence of record, the Board is unable to conclude the 
veteran has a verified or verifiable stressor.  In the 
absence of a verified or verifiable stressor event, service 
connection for PTSD must be denied.  38 C.F.R. § 3.304(f) 
(2006).  

The veteran has herself suggested she has PTSD as a result of 
stressful events experienced during military service; 
however, as a layperson, her statements regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for PTSD, as the veteran has not 
alleged any in-service stressor event which is verified.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


